Order and judgment (one paper) entered August 13, 1969, granting summary judgment dismissing the third-party complaint reversed on the law, with $50 costs and disbursements to appellant to abide the event and motion denied. The record presents triable issues as to whether matters in controversy in the instant suit were the same as those litigated in the prior arbitration proceeding, and whether the claim made by plaintiff is barred by the one-year guarantee limitation. Since pretrial procedures may result in adducing proof in clarification of these issues, the reversal and denial of summary judgment should be without prejudice to a *997renewal of such motion upon completion of pretrial procedures. Concur —' Eager, J. P., Markewich, Nunez, McNally and Macken, JJ.